               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
LASHAWN BROWN                                    :     CIVIL ACTION
         Plaintiff                               :
                                                 :     NO. 20-5624
       v.                                        :
                                                 :
UNITED STATES POSTAL SERVICE                     :
          Defendant                              :

                                            ORDER

       AND NOW, this 16th day of November 2020, upon consideration of the motion to

proceed in forma pauperis filed by Plaintiff, [ECF 2], and it appearing to this Court that Plaintiff

is unable to pre-pay the filing fees and costs, it is hereby ORDERED that:

   1. Plaintiff’s application to proceed in forma pauperis is GRANTED;

   2. The Clerk of Court shall file the complaint and issue summons;

   3. The Clerk of Court shall serve the United States Attorney for the Eastern District of

       Pennsylvania; and

   4. The United States Marshal for the Eastern District of Pennsylvania shall serve

       Defendant, United States Postal Service, with the summons and complaint in

       accordance with Federal Rule of Civil Procedure 4(i).




                                               BY THE COURT:


                                               /s/ Nitza I. Quiñones Alejandro
                                               NITZA I. QUIÑONES ALEJANDRO
                                               Judge, United States District Court
